Citation Nr: 1003167	
Decision Date: 01/21/10    Archive Date: 02/01/10

DOCKET NO.  05-14 195A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a disability manifested 
by numbness of the legs, claimed as secondary to serviced-
connected mechanical low back pain.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E.B. Joyner, Counsel




INTRODUCTION

The Veteran served on active duty from June 1985 to July 
1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which, in part, denied entitlement to 
service connection for numbness of the legs, claimed as 
secondary to service-connected mechanical low back pain.

When the case was last before the Board in September 2008, it 
was remanded for additional development.

Historically, the Board notes that in October 1994, the 
Veteran filed a claim for entitlement to service connection 
for "numbness of legs due to back."  In a March 1995 rating 
decision, the RO denied entitlement to service connection for 
numbness in legs as secondary to the service-connected 
disability of mechanical low back pain.  The Veteran received 
notice of this decision by letter dated in April 1995.  
Thereafter, in February 1996, the Veteran submitted a VA Form 
21-4138, which states, "I would like to reopen my claim for 
disability on my back.  I am having problems with my back 
which is also causing numbness and tingling in my right arm 
and in my legs.  I claimed these same conditions while on 
active duty and now I'm back at the doctors with the same 
problems."  He went on to state, "I feel that my condition 
is very serious.  I also believe that my condition is 
service-connected and directly related to my present claim on 
disabilities with the VA. . . ."  Although this letter was 
received within one year of the April 1995 letter notifying 
the Veteran of the denial of service connection for numbness 
of the legs, the RO did not address this statement, insofar 
as it pertains to the denied claim for entitlement to service 
connection for numbness in the Veteran's legs.

Then, in an April 2003 VA Form 21-4138 (considered to be the 
current claim for entitlement to service connection for 
numbness of the legs), the Veteran wrote, "I am still having 
the same problems with my back, that caused the numbness and 
tingling in my right arm and both legs.  I claimed these same 
conditions before, and now, I am being seen by doctors at the 
VA Hospital in Memphis."  This claim has been considered as 
an original claim for entitlement to service connection for 
numbness of the legs as secondary to the service-connected 
mechanical low back pain.

The appeal is REMANDED to the Agency of Original Jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

The Board notes that in the prior January 2008 and September 
2008 remands, the Board instructed the AOJ to obtain a VA 
examination and/or a medical opinion by a neurologist.  
Specifically, in the January 2008 remand, the Board 
instructed the AOJ to schedule the Veteran for a neurological 
examination by a neurologist to determine the nature and 
etiology of the Veteran's claimed leg numbness.  The remand 
instructed that all indicated tests, including 
electromyograph (EMG) and nerve conduction velocity, should 
be undertaken.  For any diagnosed disability, the VA examiner 
was requested to opine whether the current leg numbness is at 
least as likely as not related to (caused or aggravated by) 
the service-connected mechanical low back pain.

Although the Veteran underwent a VA examination in February 
2008, that examination report was determined to be inadequate 
for adjudication purposes.  Notably, the requested medical 
opinion was not provided.  Therefore, the claim was again 
remanded in September 2008 for an addendum opinion.  
Specifically, the September 2008 remand requests that the VA 
examiner who conducted the February 2008 examination review 
the claims file and opine whether the current leg numbness is 
at least as likely as not related to (caused or aggravated 
by) the service-connected mechanical low back pain.  The 
examiner was also requested to opine whether the condition 
noted on examination (slightly altered sensation in the 
Veteran's thigh, mostly on the right side), which the 
examiner opined "may be related to the superficial femoral 
cutaneous nerve or a mild for of meralgia paraesthetica," is 
at least as likely as not related to (caused or aggravated 
by) the service-connected mechanical low back pain.

In a November 2008 addendum, the February 2008 VA examiner 
provided the following opinion:  ". . . the Veteran's 
peripheral neuropathy and his complaint of meralgia 
paraesthetica is not likely secondary to his service-
connected mechanical back pain.  The peripheral neuropathy 
and possibly the meralgia paraesthetica is more likely 
secondary to his diabetes mellitus."

While further delay is regrettable, the case must be remanded 
again.  Initially, the Board points out that the January 2008 
Board remand requested that the VA examination be conducted 
by a neurologist.  Unfortunately, the February 2008 VA 
examination was performed by a physician's assistant.  

Additionally, the requested opinion was whether any current 
leg numbness is caused or aggravated by the service-connected 
mechanical low back pain.  However, neither the VA 
examination report nor the addendum addresses whether the 
current leg numbness is aggravated by the service-connected 
mechanical low back pain.  Moreover, the Board observes that 
no nerve conduction studies or other tests were performed 
during the examination, and no explanation for the absence of 
such tests was given.

Where the remand orders of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. App 268 (1998).  
Therefore, a new VA examination, conducted by a neurologist, 
must be performed.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should schedule the Veteran 
for a VA neurological examination, by a 
neurologist, to determine the nature and 
etiology of any currently present leg 
numbness.  He is hereby advised that 
failure to report for his scheduled VA 
examination, without good cause, may have 
adverse consequences for his claim. 

The claims folder, to include a copy of 
this Remand, must be made available to 
and be reviewed by the examiner.  All 
indicated studies and tests should be 
accomplished (to include EMG/nerve 
conduction studies), and all clinical 
findings should be reported in detail.  

Based upon the claims folder review, the 
examination results and sound medical 
principles, the examiner should provide 
an opinion with respect to any currently 
present disability manifested by leg 
numbness, as to whether it is at least as 
likely as not (ie., a 50 percent or 
better probability) that the disability 
is caused by or aggravated by 
(permanently worsened the underlying 
disorder beyond normal progression of the 
disorder) the service-connected 
mechanical low back pain.  If the 
examiner finds that the disability 
manifested by leg numbness is aggravated 
by the service-connected mechanical low 
back pain, the examiner should quantify 
the degree of aggravation if possible.  

The examiner should discuss the Veteran's 
complaints of radiating pain down the 
right leg as well as related numbness and 
tingling during service, and post-service 
private medical records diagnosing the 
Veteran with lumbar neuritis in 2006-
2007, as compared to the diagnosis of 
diabetes mellitus in March 2003.

The examiner should set forth the 
complete rationale for all opinions 
expressed and conclusions reached.  

2.  Then, after any other indicated 
development is completed, the AOJ should 
readjudicate the Veteran's claim.  If the 
benefit sought on appeal remains denied, 
the Veteran and his representative should 
be furnished a supplemental statement of 
the case and provided an appropriate 
opportunity to respond.  Thereafter, the 
case should be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


